Citation Nr: 1428574	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-08 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.  He subsequently had a period of Active Duty for Training (ACDUTRA) in July-August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2010 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, including affording the Veteran 
with a hearing before the Board.  The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in November 2013; a transcript of his testimony is of record.  In conjunction with his hearing the Veteran provided a waiver of original AOJ review of additional medical evidence, which he subsequently provided to the Board in December 2013; the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).

For the reasons explained below, the issue of service connection for tinnitus is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Left knee arthritis was not shown in service or for many years thereafter, and the most probative evidence indicates the current left knee disability is not related to service. 

2.  A hearing loss disability for VA purposes is not shown in the right ear.

3.  Hearing loss disability in the left ear was not shown in service or for many years thereafter, nor is the current left ear hearing loss disability shown by probative evidence to be related to service.

CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The requirements to establish entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, the Veteran was provided compliant VCAA notice in a letter dated in April 2008.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield, 444 F.3d 1328, 1333-34.

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has also been afforded appropriate medical examinations in regard to the claims decided herein.  

The Veteran has been afforded a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield, 499 F.3d 1317.  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issues on appeal

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested 
during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously on active duty for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).  Presumptive periods do not apply to ACDUTRA and INACDUTRA.  Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Left knee disorder

The Veteran's service treatment records (STRs) from the period July 1965 to May 1969 show no indication of a left knee injury or disorder.  During separation examination in May 1969 the lower extremities were shown to be "normal" on examination.

The Veteran's reserve component treatment records include physical examinations in July 1969, December 1970, July 1971, April 1974 and July 1974, all of which are silent in regard to any disorder of the left knee.  However, a treatment note in July 1974, dated shortly after the July 1974 physical examination, shows the Veteran was treated at the Officer Candidate School (OCS) Dispensary for complaint of constant dull pain in the left knee without traumatic injury; the clinical assessment was rule out lateral meniscus tear and possible lateral strain or bursitis.  The treatment was an elastic wrap and light duty for four days.

The Veteran was released from OCS in August 1974, four days after the knee complaint cited above.  The termination order does not show that the Veteran was disenrolled as not physically qualified; rather, the order states the reason for termination was "other: unobs" without other explanation.  The Veteran asserts on appeal that he was actually terminated because of the left knee injury.

The Veteran underwent surgery for left medial meniscus tear at Kaiser Permanente Medical Center in January 1996.  The operative notes are silent in regard to the onset of the disorder, which was diagnosed as left medial meniscus tear and grade II chondromalacia of the left medical femoral condoyle.

The Veteran had a VA examination of the knee in July 2010 in which he reported onset of left knee problems in July 1974 during OCS.  The examiner noted the report of treatment as documented in STRs and cited above and also noted the January 1996 surgery at Kaiser Permanente.  The examiner performed a clinical examination of the knee and noted observations in detail, including an X-ray that showed minor narrowing of the medial joint compartments and very mild lateral rotary subluxation of the patella in the flexed position.  The examiner diagnosed left knee strain (meniscus tear) status post arthroscopic medial meniscectomy.  The examiner stated an opinion the disorder is not caused by or a result of service.  As rationale, the examiner stated the Veteran had been diagnosed in July 1974 with a left lateral meniscus tear, whereas in January 1996 he had surgery for a left medial meniscus tear; now, 14 years later, the Veteran was scheduled for repeat left knee arthroscopy that was most likely the result of degenerative joint disease (DJD) due to the previous surgery as well as obesity and the Veteran's age.

The Veteran testified before the Board in November 2013 that during OCS in 1974 he was participating in a forced road march when his knee gave out; he was forced to walk to the dispensary for treatment.  At the dispensary he was given a soak to reduce the swelling and was informed he had probably torn the meniscus.  The Veteran reported having had treatment for his knee since 1974, although he later stated he was last treated for it in 2001.  The Veteran denied having had any knee injuries since 1974.  

The file contains a letter dated in December 2013 from Dr. English.  Dr. English stated therein that he had performed surgery in February 2011 for recurrent degenerative tear in the lateral meniscus, grade II chondromalacia (cartilage softening and superficial fraying) and pathological medial plica of the left knee.  Since that surgery the Veteran continued to have medial and anterior knee pain with vigorous physical activity.  As there was no way to know the time course of the degenerative changes in the knee Dr. English could make no comment regarding the causation of the Veteran's current knee condition relative to the previous left knee condition for which he had been treated in 1974.  

The Veteran submitted a letter in December 2013, following his videoconference hearing, in which he stated there was probably error in the STRs pertaining to his knee injury in 1974.  The Veteran stated that his entire knee was severely swollen, so the attending physician may have misdiagnosed the injury since two different physicians after service had found no damage to the outside of the knee but had found damage to the inside of the knee.  Thus, the Veteran believed he had actually injured the inside of the left knee in service but the provider made a guess as to the precise area of the meniscus tear.  The Veteran cited the absence of X-ray or magnetic resonance imaging (MRI) diagnostic at the time of the injury to assist in correct diagnosis.  The Veteran also provided a letter from his physician who performed the arthroscopic surgery in February 2011.  The physician stated that "[a]s there is s no way to know the time course of the degenerative changes in the knee, I can make no comment regarding the causation of his current knee condition relative to his prior left knee condition, for which he was treated in 1974."

Review of the evidence above shows that the Veteran has been diagnosed with a current left knee disorder (left knee strain (meniscus tear) status post arthroscopic medial meniscectomy with degenerative joint disease (DJD)).  Accordingly, the first element of service connection - medical evidence of a current disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The Board finds at the outset there is no indication the Veteran had DJD during service during the period July 1965 to May 1969 or to a compensable degree during the first year after discharge from service.  Such finding is supported by the negative Reserve Component physical examinations through June 1974.  Thus, presumptive service connection under 38 C.F.R. § 3.309(a) is not applicable.  As noted above, the presumption does not apply to the Veteran's subsequent period of ACDUTRA.

The Veteran is shown to have been treated for a left knee injury during ACDUTRA, but there is no competent medical evidence showing a relationship between that injury and the current left knee disability.  The VA medical examiner specifically found that there is no such relationship.  The Board notes at this point that the VA examiner was fully informed of the factual background and provided a fully-articulated opinion supported by a reasoned analysis; the examiner's opinion is accordingly probative and may be relied upon by the Board.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Further, the VA examiner's opinion is not controverted by any other medical opinion of record.  

The Veteran has asserted his personal opinion that the medical provider during ACDUTRA misdiagnosed his injury at the time and that his current condition is a continuation of his ACDUTRA injury.  However, as documented by the VA examiner, the Veteran's knee disability is multi-factorial, with contributing factors such as trauma, body habitus and age.  Accordingly, the etiology of the knee disorder is a complex medical question that is not within the competence of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Id.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions as to the etiology of his current knee disability. 

In sum, upon review of the record, the Board finds that there is no evidence of arthritis during active service or for many years thereafter, and the most probative evidence is against a finding that the current left knee disability is related to service.  Accordingly, the requirements for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 
 
Bilateral hearing loss 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran was awarded a Combat Action Ribbon, so acoustic trauma consistent with combat is conceded.  The Veteran's DD Form 214 also demonstrates that he was a jet helicopter mechanic during service, so he is further conceded to have noise exposure associated with jet engines and rotary-wing aircraft.

The Veteran's STRs from the period July 1965 to May 1969 show no indication of hearing loss.  During separation examination in May 1969 the Veteran's hearing was classified as 15/15 (normal) under the "whispered voice" test.

The Veteran's reserve component treatment records show he had physical examinations in July 1969, December 1970, July 1971, April 1974 and July 1974.  In all corresponding self-reported Reports of Medical History, the Veteran denied any history of hearing loss or ear trouble.  Audiometric evaluations were included only in the examinations in December 1970 and April 1974; these show essentially similar evaluations of hearing acuity, with puretone thresholds ranging from 5 to 15 decibels at 500 to 4000 Hertz.

The Veteran had a VA audiological examination in April 2008 in which he complained of decreased hearing and history of tinnitus.  He related that he had tinnitus after returning from Vietnam but denied current tinnitus.  The Veteran was noted to have had in-service noise exposure in the form of combat-related weapons firing as well as aircraft noise (flightline exposure to engine noise and construction equipment).  Post-service the Veteran had occupational noise exposure in the form of manufacturing for 6 years (welding equipment, jackhammers, pneumatic tools and hammers).  The Veteran had no current occupational noise exposure and denied history of recreational noise exposure.  The audiologist administered an audiometric evaluation that resulted in puretone thresholds of 20 decibels or less at 500 to 4000 Hertz in the right ear.  In the left ear, puretone thresholds at 500 to 3000 Hertz were 15 decibels or less, but he had a finding of 50 decibels at 4000 Hertz.  The examiner noted the left ear had moderate high-frequency SNHL that was consistent with noise exposure, but the audiologist could not provide an opinion because the claims file was not available for review.

In June 2008 the examining audiologist reviewed the claims file and issued an addendum opinion stating that hearing loss was not caused by or the result of noise exposure during service.  As rationale, the audiologist stated that hearing was within normal limits in all examinations during the period 1965 through 1974.  This shows the Veteran had normal hearing even while the Veteran was serving as an aircraft engine mechanic; thus, any current hearing loss was not caused by military noise exposure.  

In his September 2008 notice of disagreement, the Veteran asserted that his hearing loss must have been due to his history of significant military noise exposure.  

The Veteran testified before the Board in November 2013 that during service he had worked as a jet helicopter mechanic for four years.  During that time he was provided hearing protection while the aircraft was on the ground, but during flight operations he had to wear a flight helmet that provided no hearing protection.  The Veteran had no occupational or recreational noise exposure after discharge from service.  The Veteran estimated that he began to be aware of hearing loss in approximately 1971.  

Upon review of the record, the Board notes that audiological findings fail to establish a current hearing loss disability in the right ear pursuant to 38 C.F.R. § 3.385.  In this regard, all puretone thresholds are 20 decibels or less at 500 to 4000 Hertz, and his speech recognition score in that ear was 100 percent.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Accordingly, as the Veteran does not have a hearing loss disability in the right ear for VA purposes, service connection for hearing loss in the right ear is denied.  38 C.F.R. § 3.385; 

Turning to the left ear, the Board finds that the preponderance of the evidence is against the claim.  Although the Veteran is shown to have had been exposed during service to acoustic trauma related to combat as well as to noncombat-related aircraft engine noise, there is no indication the Veteran had SNHL during service during the period from July 1965 to May 1969 or to a compensable degree during the first year after discharge from service.  Such finding is supported by the negative Reserve Component physical examinations through June 1974.  Thus, presumptive service connection under 38 C.F.R. § 3.309(a) is not applicable.  

The Board also notes that the Veteran was discharged from active service in May 1969; he subsequently had periods of ACDUTRA but has not asserted significant noise exposure during ACDUTRA.  Although he testified before the Board that he became aware of some degree of hearing loss in 1971, he had Reserve Component physical examinations in April 1974 and July 1974 in which he specifically denied history of hearing loss or any other ear trouble.  The Board accords greater probative weight to audiological findings in 1974 and his denial of hearing loss at that time than to the current assertions proffered in furtherance of his claim.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Veteran has asserted his personal opinion that his left ear hearing loss is etiologically related to noise exposure during service, but the cause of hearing loss is a complex medical question that is not within the competence of a layperson. Jandreau, 492 F.3d 1372; Kahana, 24 Vet. App. 428.  The competent and uncontroverted medical opinion in this case, as provided by the VA audiologist, states the Veteran's hearing loss disability is not related to service.  Nieves-Rodriguez, 22 Vet. App. 295, 303-304.

In sum, based on the evidence and analysis above the Board finds the Veteran does not have a hearing loss disability in the right ear.  Additionally, a left ear hearing loss disability was not manifested during service or to a compensable degree within the first year after discharge from service and is not shown by competent evidence to otherwise be etiologically related to service.  Accordingly, the requirements for service connection are not met and the claims must be denied.  

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

Service connection for a left knee disorder is denied.

Service connection for bilateral hearing loss is denied.


REMAND

Concerning the claim for tinnitus, the Board notes that additional development is required.  

At the time of the 2008 VA examination, the Veteran reported that he did have tinnitus in the past after returning from Vietnam, but did not have it at present.  No opinion concerning whether tinnitus was related to service was provided at that time, and the addendum prepared in June 2008 did not provide an opinion due to the absence of the claimed condition.  

During his Board hearing in 2013 the Veteran testified that he does experience tinnitus.  Accordingly, the Board finds that an opinion as to whether the claimed tinnitus is related to service is necessary.

Accordingly, the issue is REMANDED for the following:

1.  Forward the claims file to a VA audiologist for review.  If an examination or evaluation is needed one should be conducted.  Following review of the claims file, the audiologist should provide an opinion as to whether the Veteran's present tinnitus (as attested to during his 2013 hearing) is at least as likely as not (50 percent probability or greater) related to his military service, to include his extensive noise exposure therein.  The examiner should explain the reasons for the conclusion reached, to include a discussion as to whether tinnitus due to noise exposure can be of delayed onset.  

2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


